ORDER

PER CURIAM.
Defendant was charged by information with receiving stolen property with a value in excess of $150, § 570.080, RSMo 1986. A jury convicted defendant and the trial court sentenced him as a prior and persistent offender to a prison term of seven years. We affirm. We have reviewed the record and find the claims of error to be without merit. An opinion would have no precedential value *652nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).